DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 8/18/2017. It is noted, however, that applicant has not filed a certified copy of the 10 2017 214 427.0 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The examiner notes that a copy of DE 911263 C was not submitted on 2/11/2020, however this reference has been considered.  In addition, a copy of 9163516 DE was submitted on 2/11/2020 but was not listed on the Form 1449 and has not been considered.

Election/Restrictions
Applicant's election with traverse of claims 1-14 in the reply filed on 12/7/2021 is acknowledged.  The traversal is on the ground(s) that it would not be overly burdensome for the Examiner to search Inventions I and II.  This is not found persuasive because the Applicant has not identified an error in the Restriction Requirement.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 8, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Lepres et al. (US 2013/0076171, hereinafter Lepres).
As to claim 1, Lepres shows (FIG. 2 below) A stator 26 for an electrical machine 14, comprising: 
at least one laminated stator core 28; 
at least one end cap 16 following the at least one laminated stator core 28 in the axial direction (between axial ends 20, 22) of the stator 26; 
at least one line element 64, which is formed separately from the at least one end cap 16 and separately from the at least one laminated stator core 28, the at least one line element 64 further comprising: 

    PNG
    media_image1.png
    813
    1047
    media_image1.png
    Greyscale

at least one first cooling channel 64C, through which a cooling medium for cooling the stator 26 may flow;
a first length region 64R, extending in the at least one laminated stator core 28; 
a second length region 65R, which extends in the at least one end cap 16; and 
at least one second cooling channel 86 being part of the at least one end cap 16, through which the cooling medium may flow and which is fluidically connected to the at least one first cooling channel 64C (para[0034], [0037]to [0040], [0049], [0059], [0062], [0063]).
As to claim 2/1, Lepres further shows (FIG. 2) the at least one line element 64 further comprising an intrinsically rigid pipe element 64 (extruded polymer or copper para[0050]).
As to claim 3/1, Lepres further shows (FIG. 2) the at least one line element 64 is formed from at least one plastic (extruded polymer para[0050]).
As to claim 4/1, Lepres further shows (FIG. 2) the at least one line element 64 is formed from a metallic material (copper para[0050]).
As to claim 7/1, Lepres further shows (FIG. 5B) the at least one line element 64 is deformed, and thereby widened, at least in a partial region (at 66,68 by force para[0051]).
As to claim 8/1, Lepres further shows (FIG. 2) the second length region 65R extends in the at least one second cooling channel 86.
As to claim 13, Lepres shows (FIG. 2 above) A method for producing a stator 26 for an electrical machine 14, comprising the steps of: 
providing at least one laminated stator core 28; 
providing at least one end cap 16; 
providing at least one line element 64, which is formed separately from the at least one end cap 16 and separately from the at least one laminated stator core 28; 
providing at least one first cooling channel 64C being part of the at least one line element 64, through which a cooling medium for cooling the stator 26 may flow; and 
providing at least one second cooling channel 86 being part of the at least one end cap 16, the at least one second cooling channel 86 through which the cooling medium may flow; 
arranging the at least one end cap 16 in such a way that the at least one end cap 16 follows the at least one laminated stator core 28 in the axial direction (between axial ends 20, 22) of the stator 26; 
arranging a first length region 64R of the at least one line element 64 in the at least one laminated stator core 28; 
arranging a second length region 65R of the at least one line element 64 in the at least one end cap 16; 
fluidically connecting the at least one first cooling channel 64C to the at least one second cooling channel 86 (para[0034], [0037]to [0040], [0049], [0059], [0062], [0063]).

As to claim 14/13, Lepres shows (FIG. 2 above) further comprising the steps of: 
providing an opening 30 formed in the at least one laminated stator core 28; 
arranging the at least one end cap 16 relative to the at least one laminated stator core 28 in such a way that at least part of the at least one second cooling channel 86 overlaps the opening 30 formed in the at least one laminated stator core 28; 
arranging the first length region 64R in the at least one laminated stator core 28 and arranging the second length region 65R in the at least one end cap 16 such that the cooling channels 64C,86 are fluidically connected to one another such that that the at least one line element 64 is fitted through the opening 30 in the axial direction (between axial ends 20, 22) of the stator 26 and inserted into the at least one end cap 16 (para [0037] to [0040]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lepres et al. (US 2013/0076171, hereinafter Lepres) in view of Shin (KR20010002939 (A)).
As to claim 5/1, Lepres was discussed above with respect to claim 1 except for the at least one line element is coated with a plastic.
Shin describes a pipe coated with plastic (thermoplastic coating Translation page 2:1-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the line element 64 of Lepres to have the at least one line element 64 is coated with a plastic as taught by Shin, for the advantageous benefit of a life of the coated line element 64 of more than 20 years as taught by Shin (page 2:1-7).
As to claim 6/5/1, Lepres in view of Shin was discussed above with respect to claim 1 except for the plastic further comprising a thermoplastic.
Shin describes the plastic further comprising a thermoplastic (thermoplastic coating Translation page 2:1-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the line element 64 of Lepres in view of Shin to have the plastic further comprising a thermoplastic as taught by Shin, for the advantageous benefit of a life of the coated line element 64 of more than 20 years as taught by Shin (page 2:1-7).

Allowable Subject Matter
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   The primary reason for the indication of allowable subject matter in claim 9 is the inclusion of the limitation .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Oda et al. (US 5,886,433 A) shows a stator core with cooling tubes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached 549 M to F 10:30am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E MATES/Examiner, Art Unit 2832   

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832